                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

MARY J. ROBERTS                                  §
                                                 § Civil Action No. 4:17-CV-876
v.                                               § (Judge Schell/Judge Nowak)
                                                 §
COMMISSIONER, SSA                                §

                         MEMORANDUM OPINION AND ORDER

       The court, having reviewed Plaintiff Mary J. Roberts’s (“Plaintiff”) Petition for Award of

Attorney Fees and Court Costs Under the Equal Access to Justice Act (“Motion”) (Dkt. #18) and

Commissioner’s Response (Dkt. #20), wherein the Commissioner states she has no objection

to Plaintiff’s request, finds that Plaintiff’s Motion is well taken and should be granted.

Accordingly,

       It is therefore ORDERED that Plaintiff’s Petition for Award of Attorney Fees Under the

Equal Access to Justice Act (Dkt. #18) is GRANTED, and the Commissioner is directed to pay

four thousand, seven hundred twenty-four dollars and ninety-one cents ($4,724.91) in attorney’s

fees and four hundred dollars ($400.00) in court costs, for a total award of five

thousand, one hundred twenty-four dollars and ninety-one cents ($5,124.91) Payment shall

be made payable to Plaintiff and mailed to Plaintiff’s counsel of record.

            .    SIGNED this the 27th day of May, 2019.




                                                         _______________________________
                                                         RICHARD A. SCHELL
                                                         UNITED STATES DISTRICT JUDGE
